Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2018/0235838) in view of Morcom (4,113,087). Kawamura discloses a molded holding structure (10) for concurrently holding a plurality of containers for substances for medical applications, the holding structure comprising a plurality of receptacles (30) for receiving the containers therein, the receptacles each having an open upper end for inserting the containers into the receptacles and a bottom end .  
As to claims 2 and 3, within the disclosed range and slight variance therefrom of the combination, the particular size of the angle greater than 0 would have been an In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claims 5 and 6, Kawamura discloses a particular angle of the lead-in bevels, and the particular size of the angle would have been an obvious matter of choice and degree, absent any showing of unexpected results. 
As to claim 7, Kawamura discloses the guiding ribs (44) protrude radially inwards into their respective receptacle distributed at angular spacings from one another. 
	As to claim 8, Kawamura discloses the guiding ribs defining a circumference of a container adjacent the bottom of its corresponding receptacle. 
As to claims 9 and 12, Kawamura discloses a positioning cylinder (inside 30) defining each receptacle and provided with rounded upper portions. .
As to claim 10, Kawamura discloses multiple guiding ribs disposed in each receptacle (see paragraph 0075). 
As to claim 11, Kawamura discloses the positioning cylinders connected via separation webs (defined by 41).
As to claim 13, Kawamura discloses outermost vertical portions of the holding structure (rounded corners of 41). 
As to claim 14, Kawamura discloses the holding portions as holding protrusions (43). 
As to claims 15 and 16, Kawamura discloses the upper side of the holding structure is planar at its outer edge (at outer edge of 41) and the bottom ends of the receptacles are connected via webs (50) which are in the same plane, the holding 
As to claim 17, Kawamura discloses the claimed relationship (see Figure 14). 
As to claim 18, Kawamura discloses a plastic material (see paragraph 0052), the manner of making not being germane to the claimed static structure. 
As to claim 19, Kawamura discloses a support member (12) of the holding structure.  
As to claim 21, Kawamura discloses a transport structure with the previously claimed holding structure filled with containers in use. 

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2018/0235838) in view of Morcom (4,113,087) and further in view of Royer et al. (5,547,082). Kawamura discloses a molded holding structure (10) for concurrently holding a plurality of containers for substances for medical applications, the holding structure comprising a plurality of receptacles (30) for receiving the containers therein, the receptacles each having an open upper end for inserting the containers into the receptacles and a bottom end having a holding portion (43) configured to limit an axial movement of the containers within the receptacles, the receptacles being tapered (see paragraph 0073) from the top to the bottom thereof, guide portions provided and configured to guide the containers as they are inserted into the receptacles, the guide portions being formed as guiding ribs (44) extending in a longitudinal direction of the receptacles, the guiding ribs being further inclined at a very small angle of inclination (better known by those of ordinary skill in the art as a draft angle) relative to a central .  
In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claims 5 and 6, Kawamura discloses a particular angle of the lead-in bevels, and the particular size of the angle would have been an obvious matter of choice and degree, absent any showing of unexpected results.
As to claim 7, Kawamura discloses the guiding ribs (44) protrude radially inwards into their respective receptacle distributed at angular spacings from one another. 
	As to claim 8, Kawamura discloses the guiding ribs defining a circumference of a container adjacent the bottom of its corresponding receptacle. 
As to claims 9 and 12, Kawamura discloses a positioning cylinder (inside 30) defining each receptacle and provided with rounded upper portions. .
As to claim 10, Kawamura discloses multiple guiding ribs disposed in each receptacle (see paragraph 0075). 
As to claim 11, Kawamura discloses the positioning cylinders connected via separation webs (defined by 41).
As to claim 13, Kawamura discloses outermost vertical portions of the holding structure (rounded corners of 41). 
As to claim 14, Kawamura discloses the holding portions as holding protrusions (43). 
As to claims 15 and 16, Kawamura discloses the upper side of the holding structure is planar at its outer edge (at outer edge of 41) and the bottom ends of the 
As to claim 17, Kawamura discloses the claimed relationship (see Figure 14). 
As to claim 18, Kawamura discloses a plastic material (see paragraph 0052), the manner of making not being germane to the claimed static structure. 
As to claim 19, Kawamura discloses a support member (12) of the holding structure.  
As to claim 21, Kawamura discloses a transport structure with the previously claimed holding structure filled with containers in use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claim 19 above, and further in view of Wissner et al. (10,124,928). Kawamura discloses a support member (12), but not its composition and method of making. However, Wissner et al. discloses a support member (10) made of molded plastic (see column 14, lines 4-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kawamura’s support member from molded plastic in the manner of Wissner et al. as   claimed, as such a modification would predictably provide a combination of conventional material. Again, the manner of making is not germane to the claimed static structure.

Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. While the prior art employed is not specific to the lead-in bevels 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG